DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument/amendment that calls for after the first sensor initially identifies the user by determining whether the user interaction was performed by the identified and localized user without using the acoustic keuword, voice recognition or visual recognition based on input from the first sensor, the examiner maintains. The portion of applicant’s specification that applicant points to support said amendment is paragraph 0032-0033, which discloses that the second sensor could be a TOF camera that determines a user is facing the camera(user interaction) and is used to confirm identification of the previous identifier by the first sensor which could be voice sensed by microphones. Based on this understanding, the Flaks et al reference still applies. Flaks et al discloses a system where multiple sensors are used to confirm a user with at least one sensor used to recognize the speech segment, another sensor used to determine whether the user was in view of the camera, thereafter a sensor to determine whether a user is facing the camera then a sensor to identify the voice of the user, whereby each of these sensors further confirm the user by modifying the confidence value (fig. 4: 402, 404, 412, 416: each of these sensors detect user interaction; whereby one of the second sensors of the multiple sensors will not be an acoustic sensor, voice recognition or visual recognition).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaks et al, US Patent Pub. 20110184735 A1. (The Flaks et al reference is cited in IDS filed 10/28/2019)
Re Claim 1, Flaks et al discloses an apparatus, wherein the apparatus is configured to use a first sensor to initially identify a user of the apparatus using an acoustic keyword, voice recognition or visual recognition, to obtain a temporarily identified user (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech; fig. 4: plurality of possible sensors include player in view, user facing the camera, voice identifying(voice recognition) and user using a keyword (acoustic keyword)-[all sensors sense different user interactions]; wherein each subsequent sensor is used to further confirm the identified user from the previous sensor based on the aforementioned user interactions), wherein the apparatus is configured to use a second sensor, different from the first sensor, to spatially track the temporally identified abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech; fig. 4: plurality of possible sensors include player in view, user facing the camera, voice identifying(voice recognition) and user using a keyword (acoustic keyword)-[all sensors sense different user interactions]; wherein each subsequent sensor is used to further confirm the identified user from the previous sensor based on the aforementioned user interactions), to obtain an identified and localized user, wherein the apparatus is configured to link a user interaction to the identified and localized user after the first sensor initially identifies the user by determining whether the user interaction was performed by the identified and localized user without using the acoustic keyword, voice recognition or visual recognition based on input from the first sensor (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech; fig. 4: plurality of possible sensors include player in view, user facing the camera, voice identifying(voice recognition) and user using a keyword (acoustic keyword)-[all sensors sense different user interactions]; wherein each subsequent sensor is used to further confirm the identified user from the previous sensor based on the aforementioned user interactions).
Re Claim 2, Flaks et al discloses the apparatus according to claim 1, wherein the apparatus is configured to maintain the identified user identified by updating the position assigned to the identified user (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech).
abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech is read as the initial position).
Re Claim 4, Flaks et al discloses the apparatus according to claim 1, wherein the apparatus is configured to initially locate the identified user using the first sensor or a position information associated with the first sensor (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech is read as the initial position).
Re Claim 5, Flaks et al discloses the apparatus according to claim 1 wherein the apparatus is configured to detect the user interaction using the first sensor (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech is read as the initial position; wherein first sensor is selected from the Markush claim language).
Re Claim 6, Flaks et al discloses the apparatus according to claim 1, wherein the apparatus is configured to use the second sensor to identify the identified and localized user, to confirm the identification of the identified and localized user (abstract: image data comprising visual locational information related to a location of each person in the image; wherein image data is detected from image sensor).
Re Claim 7, Flaks et al discloses the apparatus according to claim 1, wherein the user is a first user, wherein the apparatus is configured to use the first sensor to identify para 0030: able to identify person sitting next to active user; wherein the microphone array(highlighted in the abstract) comprises the first sensor with the subsequent microphones of the array being interpreted as second microphone), wherein the apparatus is configured to use the second sensor in order to update a position assigned to the identified second user, to obtain an identified and localized second user (para 0030: second user is identified through the same concept as disclosed in abstract in relation to claim 1 above), wherein the apparatus is configured to link a further user interaction to the identified and localized first user by determining whether the user interaction was performed by the identified and localized first user (abstract: acoustical locational data is compared to the visual locational data to determine whether recognized speech originated from the person in the field of view of the image sensor; wherein the first user is selected from the Markush claim language).
Re Claim 8, Flaks et al discloses the apparatus according to claim 7, wherein the first user and the second user are located in a same room (para 0030: able to identify person sitting next to active user).
Re Claim 9, Flaks et al discloses the apparatus according to claim 1, wherein the apparatus comprises the first sensor or wherein the apparatus is connected to the first sensor (abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech is read as the initial position), and wherein the apparatus comprises the second sensor or wherein the apparatus is connected to the second sensor (abstract: image data comprising visual locational information related to a location of each person in the image; wherein image data is detected from image sensor).
Re Claim 10, Flaks et al discloses the apparatus according to claim 1, wherein the first sensor is an identification sensor (abstract: microphone array is read as the first sensor).
Re Claim 11, Flaks et al discloses the apparatus according to claim 10, wherein the identification sensor is a microphone (abstract: microphone array is read as the first sensor; wherein microphone sensor is selected from the Markush claim language).
Re Claim 12, Flaks et al discloses the apparatus according to claim 1, wherein the second sensor is a spatial tracking sensor (abstract: image data comprising visual locational information related to a location of each person in the image; wherein image data is detected from image sensor).
Claims 15-16 have been analyzed and rejected according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al, US Patent Pub. 20110184735 A1 as applied to claim 12 above, in view of Albadawi et al, US Patent Pub. 20180232902 A1. (The Albadawi et al reference is cited in IDS filed 10/28/2019)
Re Claim 13, Flaks et al discloses the apparatus according to claim 12, but fails to disclose wherein the spatial tracking sensor is a radar or time of flight sensor. However, Albadawi et al discloses a smart home system that can identify a user by using a radar system (Albadawi et al, para 0031: radar system for smart home system). It would have been obvious to modify the Flaks et al system such that it utilizes a radar as taught in Albadawi et al for the purpose of being able to determine the range, angle or velocity of a person.
Claim 14 has been analyzed and rejected according to claim 13.
Claim 17 has been analyzed and rejected according to claims 1 & 13.
Re Claim 18, the combined teachings of Flaks et al and Albadawi et al disclose the system of claim 17, wherein the processor is further configured to: track the spatial position of the identified user (Flaks et al, abstract: image data comprising visual locational information related to a location of each person in the image; wherein image data is detected from image sensor); and determine whether the performed user interaction is associated with the identified user based on the tracked spatial position Flaks et al, abstract: acoustical locational data is compared to the visual locational data to determine whether recognized speech originated from the person in the field of view of the image sensor).
Re Claim 19, the combined teachings of Flaks et al and Albadawi et al disclose the system of claim 17, wherein the processor is configured to perform the user interaction by receiving a speech command from the user via the acoustic sensor (Flaks et al, abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech).
Re Claim 20, the combined teachings of Flaks et al and Albadawi et al disclose the system of claim 19, wherein: the acoustic sensor comprises a microphone array (Flaks et al, abstract: microphone array is read as the first sensor); and the processor is further configured to track the spatial position of the identified user, determine a spatial direction of the received speech command based on input from the microphone array (Flaks et al, abstract: speech recognized via microphone array is utilized to determine acoustic locational data related to a location of origin of the recognized speech), and determine whether the performed user interaction is associated with the identified user by determining whether the determined spatial direction corresponds to the tracked spatial position (Flaks et al, abstract: acoustical locational data is compared to the visual locational data to determine whether recognized speech originated from the person in the field of view of the image sensor).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651        					10/6/2021